Citation Nr: 1328550	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  04-43 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for multiple muscle 
and joint pain, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a gastrointestinal 
disorder to include gastroesophageal reflux disease (GERD), 
esophagitis/ gastritis, and residuals of hiatal and 
umbilical hernias.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to 
July 1990, November 1990 to June 1991, and February 2003 to 
February 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection for 
low back pain, GERD, and muscle and joint aches.  In April 
2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Board hearing at the RO.

With respect to the joint and muscle pain issue, the record 
shows that service connection for a right knee disability 
has been granted and that service connection for a left knee 
disability was denied by the Board in August 2010.  The 
Board also determined in August 2010 that service connection 
for a bilateral hip disability was not on appeal.  Therefore 
the joint and muscle pain claim does not include the knees 
or hips.
 
The Board also has modified the service connection claim for 
GERD to encompass a stomach disorder, including GERD, 
esophagitis/ gastritis, and residuals of hiatal and 
umbilical hernia, to comport with the medical evidence of 
record.

Service connection for an umbilical hernia is being granted 
in this decision.  However, the issues of service connection 
for multiple muscle and joint pain to include as due to 
undiagnosed illness and a stomach disorder including GERD, 
esophagitis/ gastritis, and residuals of hiatal hernia are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to 
whether the Veteran's currently diagnosed low back 
disability was incurred in service. 

2.  The Veteran was first diagnosed with umbilical hernia 
during his active duty service and underwent surgery to 
correct this disorder in service; therefore any residuals of 
the umbilical hernia surgery are related to his military 
service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for residuals of 
umbilical hernia have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a 
low back disability and residuals of umbilical hernia.  
Other than the issues that are addressed in the remand 
section below, as this decision represents a complete grant 
of the benefit sought on appeal, no discussion of VA's duty 
to notify and assist is necessary.

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a). 

For purposes of 3.303(b), where the Veteran asserts 
entitlement to a chronic condition but there is insufficient 
evidence of a diagnosis in service, the veteran can 
establish service connection by demonstrating a continuity 
of symptomatology since service, but only if the chronic 
disease is listed under 38 C.F.R. § 3.309(a).  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), affirming Walker 
v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 
2011). [emphasis added].  For disabilities that are not 
listed as chronic under 38 C.F.R. § 3.303(b), the only 
avenue for service connection is by showing inservice 
incurrence or aggravation under 38 C.F.R. § 3.303(a), or by 
showing that a disease that was first diagnosed after 
service is related to service under 38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including degenerative 
arthritis may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment. 38 C.F.R. § 3.304(b).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); 
Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

A.  Low Back Disability

The Veteran seeks service connection for a low back 
disability.  The service treatment records for the Veteran's 
first period of service show normal clinical evaluation of 
the spine during the enlistment examination in December 
1986.  The remaining treatment records for the first period 
of service are negative for any complaints related to the 
back, although the Veteran did complain of body aches in 
July 1990.  His discharge examination in June 1990 showed a 
normal clinical evaluation of the spine, but the Veteran 
complained that his lower back would hurt sometimes and 
would become stiff. 

During the Veteran's second period of service there are no 
findings pertinent to the back.  Clinical evaluation of the 
spine was normal during the discharge examination in May 
1991.  

The Veteran filed his service connection claim for low back 
pain in August 2002.  A September 2002 VA treatment record 
notes complaints of increasing low back pain with radiation 
to the leg.  The Veteran denied any trauma.  The x-rays of 
the spine were normal.  An October 2002 MRI of the lumbar 
spine also was normal.  

A December 2002 private treatment record notes the Veteran 
had complaints of low back pain and achiness of the joints 
all over his body.  He had no specific diagnosis and the 
duration of the problem had been about two months.  He had 
no injury.  The back problem had been on and off.  X-rays of 
the lumbar spine were normal.  The assessment was arthralgia 
without inflammatory arthritis, myalgia without inflammatory 
myopathy, and fibromyalgia, as well as lumbalgia.  

A few days after the Veteran entered his third period of 
service on February 7, 2003, a February 19, 2003 Martin Army 
Community Hospital record shows a diagnosis of spondylosis 
deformans (early) L2 and L3 disc.  There also was prominent 
lumbar lordosis.  A March 2003 treatment record notes 
complaints of low back pain for 10 years with a recent 
strain two days prior.  An April 2003 treatment record also 
notes complaints of back pain for 13 years with recent 
exacerbations one and three months ago.  It was noted that 
the Veteran was on a P-3 profile from orthopedics for this 
problem.  The diagnoses and clinical impressions were 
multilevel spinal segmental dysfunction with myofibrosis, 
secondary to postural distortions, obesity, probable 
myofascial pain syndrome, and potential for secondary gain 
complications.

The Veteran underwent a VA examination in April 2003 for an 
unrelated disability, which also noted complaints of back 
pain and that the Veteran had been seen in sick call in 
April 2003 for back pain.  He underwent a lumbar epidural 
steroid injection in June 2003.  The Veteran complained of 
low back pain in July 2003 and August 2003 radiating to the 
lower extremities.  The Veteran reported in July 2003 that 
he felt his back pain was getting more severe.  An August 
2003 treatment record notes the Veteran had low back pain 
for many years, worse in the last year.  The pain was 
located in the central lower back and radiated to the left 
side greater than the right.  The impression was lumbago, 
mild lumbar stenosis vs. degenerative disc disease.  An MRI 
of the spine performed in August 2003 was normal.  

The Veteran underwent a Medical Evaluation Board to 
determine whether he was fit for retention in August 2003.  
The report noted that the Veteran had complaints of lumbar 
spine pain and that he had been diagnosed with lumbar spine 
degenerative joint disease and had been given a permanent 
profile for this disability.  A December 2003 service 
treatment record also notes that the Veteran had a permanent 
profile from orthopedics for complaints of low back pain and 
joint pain.  The Veteran underwent a Physical Evaluation 
Board in February 2004.  It was noted that he had chronic 
low back pain with non-anatomic radicular pain syndrome, and 
mild lumbar stenosis.  It also was noted that there was 
compelling evidence that the current condition existed prior 
to service and was not permanently aggravated by service.  
The Veteran reportedly had a history of back pain dating 
back to the 1990s.

After service the Veteran underwent a VA Gulf War 
examination in December 2004.  The Veteran complained of low 
back pain since 1992.  X-ray examination of the lumbar spine 
in March 2004 was noted to be normal.  The diagnosis was 
lower back strain.  The examiner stated that he was unable 
to determine a nexus between the Veteran's lumbar pain and 
his service in the Gulf War from 1990 to 1991.  The Board 
notes, however, that the examiner did not provide any 
rationale or address the Veteran's complaints of back pain 
that were noted at the Veteran's discharge examination from 
his first period of service in June 1990, or the Veteran's 
complaints of back pain and diagnosis of spondylosis 
deformans and degenerative joint disease during his third 
period of service.

A February 2005 VA primary care note shows the Veteran had a 
backache and degenerative joint disease and that the result 
of his last x-ray would be discussed.

In November 2010, the Veteran underwent a general VA 
examination.  The Veteran reported having had lower back 
problems since 1989 or 1990.  He indicated that he served on 
active military duty from 1987 to 1990 and 1990 to 1991.  He 
was then in the National Guard from 1991 to 2003 and on 
active duty from 2003 to 2004.  He denied any specific 
injury but reported that he was a tanker at that time in the 
military between 1989 and 1990.  Physical examination showed 
some vague tenderness over the lower lumbosacral spine.  
Forward flexion was limited to 80 degrees.  X-ray 
examination of the spine was normal.  The diagnosis was 
chronic lumbosacral strain with several normal x-rays from 
2000 to present.  The examiner determined that the Veteran 
did not have an undiagnosed illness but rather a diagnosis 
of chronic lumbosacral strain.  An addendum to this report 
in November 2010 notes that it was the examiner's opinion 
that the Veteran's current diagnosis of chronic lumbosacral 
strain was not related to his active military duty.  The 
Board notes that this examiner also did not provide any 
rationale for this opinion.

A January 2012 private treatment record notes complaints of 
low back pain radiating to the left leg and foot with 
decreased range of motion in the lumbar spine.  A February 
2012 MRI of the lumbar spine shows an impression of 
progressive degenerative changes.  It was noted that he now 
had moderate canal and lateral recess stenosis on a 
degenerative basis at 4-5.  It was mentioned that this was 
only mild in 2008 and progressive disc desiccation was seen 
primarily at L4-5 but to a lesser extent at L5-S1.

The Veteran underwent a VA Gulf War examination in October 
2012.  The examiner noted that the Veteran had a normal MRI 
of the spine in 2003 but that arthritis develops over many 
years.  The examiner noted that it could not be determined 
without resort to mere speculation whether the arthritis of 
the joints had any relationship to military service, as 
there was no mention of injury or fractures involving these 
joints.  The Board notes that the examiner did not consider 
the Veteran's full military medical history, including the 
diagnosis of spondylosis deformans (early) L2 and L3 disc 
and degenerative joint disease of the lumbar spine during 
his last period of service in 2003.

The Veteran underwent another VA examination in December 
2012.  It was noted that the Veteran had a diagnosis of 
lumbar strain and that x-rays were normal.  He had 
limitation of motion in the lumbar spine, however, and a 
history of lumbar spine pain.  He also had localized 
tenderness in the lumbar spine and paraspinal muscles.  
Straight leg raising tests were positive on both sides; it 
was noted that a positive test suggested radiculopathy, 
often due to disc herniation.  In March 2013 an opinion was 
provided that it was less likely than not that the Veteran's 
low back pain was incurred while on active duty, as the 
claims file reflected that the Veteran had a history of 
chronic lower back pain, which existed prior to active duty.  
In addressing whether the Veteran's low back disorder was 
related to the Veteran's service connected right knee 
disorder, the examiner found that the Veteran had bone spurs 
in his lumbar spine, and that there were multiple possible 
etiologies for bone spurs.  Therefore, the examiner could 
not resolve the question without resort to mere speculation.  

The examiner also provided a supplemental opinion in May 
2013 that the Veteran's back disorder clearly and 
unmistakably pre-existed service and clearly and 
unmistakably was not aggravated by service.  The rationale 
was that the Veteran had minimal degenerative spurring on 
the spine.  The examiner further found that it was less 
likely than not that the Veteran's pre-existing back 
disorder was contributed or permanently aggravated beyond 
the normal progression due to the Veteran's military service 
and/or his service-connected knee disability.

The VA opinions provided in December 2004, November 2010, 
and October 2012 are not probative because either a 
rationale was not provided for the opinions or the examiners 
did not consider the Veteran's full medical history in 
service, or sometimes both.  The March 2013 and May 2013 
opinions also are not probative because the examiner did not 
address all the pertinent findings.  While the Veteran had a 
history of back pain noted in December 2002 prior to his 
third period of service, the first finding of back pain was 
actually noted at the Veteran's discharge from his first 
period of service.  Also, spondylosis deformans (early) L2 
and L3 disc and degenerative joint disease of the lumbar 
spine was not diagnosed until the Veteran's third period of 
service.  X-ray examination of the lumbar spine was normal 
in December 2002 right before the Veteran's entry into 
service in February 2003.  Therefore, even though the 
February 2004 treatment record notes that the Veteran's back 
disorder pre-existed service and was not permanently 
aggravated by service, the first finding of a back 
disability was actually during the last period of service.  
In addition, the fact remains that the first finding of back 
pain was actually during a period of active duty service.  
None of these factors are addressed by the opinions 
provided.  

In June 2013, the Veteran submitted a private medical 
opinion that it was "extremely likely" that the Veteran's 
right knee disability and subsequent compromised gait was 
the cause of the Veteran's increased back pain.  The Board 
notes that this opinion seems to support the finding that 
the Veteran's right knee disability aggravated the Veteran's 
low back disability.  However, for the reasons below the 
Board has instead found that the Veteran's current back 
disability was first manifested in service.

Even though there is no probative opinion of record 
addressing the etiology of the Veteran's low back 
disability, the Board considers it significant that the 
Veteran was initially diagnosed with spondylosis deformans 
(early) L2 and L3 disc and degenerative joint disease of the 
lumbar spine in service in August 2003.  Moreover, he has 
since undergone clinical testing that establishes a current 
diagnosis of progressive degenerative changes at L4-5 in 
support of his service connection claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a 
claim for service connection, the requirement of a 'current 
disability' is satisfied if a disorder is diagnosed at the 
time a claim is filed or at any time during the pendency of 
the appeal).  The Board notes that an MRI provided in August 
2003 of the lumbar spine was normal.  However, the record 
shows that the Veteran was still given a diagnosis of 
spondylosis deformans of L2-3 and was noted as being on a 
limited profile for degenerative joint disease of the lumbar 
spine at that time.  The Board resolves all doubt in the 
Veteran's favor that these were clinical diagnoses provided 
in service.  Also, while the spondylosis deformans in 
service was in L2-3 and the post-service degenerative 
arthritis was in L4-5, the diagnosis of degenerative joint 
disease of the lumbar spine does not specify the joint 
involved.  Therefore, the Board will resolve all doubt in 
the Veteran's favor that the same discs currently with 
degenerative arthritis in the lumbar spine are related to 
the diagnosis in service.

Where, as here, the record contains both in-service and 
post-service diagnoses of a chronic disorder (degenerative 
arthritis), no medical opinion as to etiology is necessary 
to grant service connection.  See Groves v. Peake, 524 F.3d 
1306 (Fed. Cir. 2008).  Thus, even without a probative 
medical opinion relating the Veteran's currently diagnosed 
back disability to his military service, the Board finds 
that the evidence weighs in favor of his claim.  

The medical evidence establishes that the Veteran has been 
treated for low back pain since June 1990 during his first 
period of service on an intermittent basis, and continued to 
be treated for back pain after his discharge from military 
service.  Therefore, the record shows that the Veteran's 
degenerative arthritis of the spine has been a chronic 
condition since service.  Moreover, the Board observes that 
the Veteran has attested to his long-standing back pain, 
which, as a lay person, he is competent to report. Jandreau 
v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be 
competent to establish diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms supports a later diagnosis by 
a medical professional).  Further, the Board considers the 
Veteran's assertions of a continuity of back pain 
symptomatology since service to be credible in the absence 
of any evidence expressly negating those assertions.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006) (finding that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence).  The service treatment records note that in April 
2003, the Veteran's back disorder findings were complicated 
by potential for secondary gain, but this is not enough to 
undermine the credibility of the Veteran's complaints 
considering the supporting medical evidence of record.

As noted above, when, after consideration of all evidence 
and material of record in a case, there is an approximate 
balance of positive and negative evidence regarding any 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (holding that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail.").  
Because there is a medical finding of spondylosis deformans 
(early) L2 and L3 disc and degenerative joint disease of the 
lumbar spine, post-service findings of degenerative 
arthritis in the lumbar spine, and credible supporting 
evidence of chronic back pain since service, the Board 
concludes that the evidence supports the grant of service 
connection for a low back disability.  Thus, following a 
full review of the record, and applying the benefit of the 
doubt doctrine, all doubt is resolved in favor of the 
Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's 
claim for service connection for a low back disability is 
granted.

B.  Gastrointestinal Disorder

The service treatment records show that during the Veteran's 
first period of service his clinical evaluation was normal, 
except that he had a history of piles.  On multiple 
occasions on February 5, 6, 7, and in the emergency room on 
February 9, 1987, the Veteran complained of abdominal pain 
of questionable etiology.  The emergency room record 
specifies that the Veteran was having umbilical pain.  It 
was noted that this was possibly stress-related irritable 
bowel syndrome.  On February 11, 1987, the examining 
clinician commented that the Veteran had unreasonable 
requests to do something about his irritable bowel syndrome.  
It was noted that he had had this for years, related to 
stress.  The diagnosis of irritable bowel syndrome was 
pending a stool sample.  On February 12, 1987 it was noted 
that the Veteran had been sent by his drill sergeant for his 
stomach complaints and that it was not appropriate to send 
the Veteran daily for these complaints.  At separation from 
service in June 1990, clinical evaluation was normal.  
However, a July 1990 treatment record notes complaints of 
upset stomach and body aches.

During the Veteran's second period of service, it was noted 
on the Veteran's deployment physical in November 1990 that 
he had piles or rectal disease.  During his outprocessing 
examination in May 1991 clinical evaluation was normal.

In between the Veteran's second and third periods of 
service, an April 2001 private treatment record shows an 
impression of GERD with possible Barrett's esophagitis.  It 
was noted that he had a history of hiatal hernia, as well.  
A separate April 2001 private upper gastrointestinal study 
shows a 4.5 cm hiatal hernia with fairly marked reflux.  The 
Veteran underwent an esophagogastroduodenoscopy (EGD) study 
in August 2001 and was diagnosed with chronic mild 
gastritis.  A September 2001 treatment record notes the 
Veteran underwent a hiatal hernia repair.  The pre and post-
operative diagnoses were GERD.  A VA treatment record dated 
in September 2002 notes that the Veteran was having no 
gastrointestinal symptoms.

There is no entrance examination of record for the Veteran's 
third period of service.  In September 2003, the Veteran was 
noted as having both a hiatal and umbilical hernia.  An 
October 2003 operation report notes the Veteran underwent an 
umbilical hernia repair.  On a later treatment record in 
October 2003 it was noted that the Veteran had bowel 
concerns and that he possibly had non-steroidal anti-
inflammatory drug-induced gastritis.  He reportedly had gone 
to a private emergency room a few days private because of an 
extreme burning sensation in his throat and neck.  He 
indicated that these symptoms were very similar to symptoms 
he had prior to his hiatal hernia repair in September 2001.  
He had an EGD and "PH" test which showed esophagitis/ 
gastritis, but no ulcers.  He reportedly had no problems 
with reflux or heart burn prior to a few days ago.  He was 
to have further studies performed (EGD) to rule out a 
gastric ulcer.

After service, the Veteran underwent a general VA 
examination in November 2010.  The Veteran reported that he 
had reflux symptoms since 1987 when he was in basic 
training.  He indicated that his symptoms got worse and he 
had an operation for hiatal hernia in 2000 or 2001.  He 
reported that after this surgery his symptoms got better.  
He noted that very occasionally he had reflux symptoms but 
not as bad as before.  After a physical examination the 
diagnosis was status post laparoscopic surgery for hiatal 
hernia, reportedly done in either 2000 or 2001, with mild 
symptoms of reflux disease with mild residuals.  The 
examiner determined that the Veteran did not have any 
undiagnosed illnesses.  An addendum to this report notes 
that the claims file was reviewed, which noted the Veteran 
had a laparoscopic fundoplication for diaphragmatic hernia 
in September 2001 for GERD.  The examiner also found that 
after a review of the claims file and medical information 
that the Veteran's GERD was not related to his active 
military service.

The Board remanded this case in September 2012 as the VA 
examiner in November 2010 did not provide any rationale for 
why the Veteran's GERD was not related to his military 
service.  Subsequently the Veteran underwent a VA Gulf War 
examination in October 2012, but the Veteran's stomach 
disorder was not addressed.  In March 2013 a medical opinion 
was provided that the Veteran's claims file was reviewed and 
that there was no evidence that the Veteran suffered from 
GERD while on active duty.  Therefore, the examiner 
determined that it was less likely as not that the Veteran's 
GERD was incurred while on active duty.

The medical evidence in this case is incomplete with respect 
to the issues of GERD, esophagitis/gastritis, and residuals 
of hiatal hernia; therefore, these matters are addressed in 
the remand section below.

However, with respect to the issue of umbilical hernia, the 
record shows that the Veteran was first diagnosed with an 
umbilical hernia during his third period of service in 2003.  
He underwent surgery to correct the umbilica hernia during 
his active duty service.  Therefore, any residuals of his 
umbilical hernia first diagnosed in service are granted 
service connection.  As noted above, when, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.").  Because there is a medical finding of 
a diagnosis of umbilical hernia during active military 
service in 2003 and ongoing complaints of stomach disorder, 
any present symptoms attributed to his umbilical hernia 
repair in service should be granted service connection.  
Thus, following a full review of the record, and applying 
the benefit of the doubt doctrine, all doubt is resolved in 
favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, 
the Veteran's claim for service connection for a 
gastrointestinal disorder to include residuals of umbilical 
hernia repair is granted.




ORDER

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for a gastrointestinal 
disorder to include residuals of umbilical hernia is 
granted.


REMAND

The record shows the Veteran had multiple complaints of 
stomach pain in his first period of service in 1987.  He was 
initially diagnosed with GERD and hiatal hernia in 2001 in 
between his second and third periods of service.  As there 
is no entrance examination of record for the third period of 
service to determine whether there was notation of a stomach 
disorder at that time, the Veteran is presumed sound at 
entry; except that there is clear and unmistakable evidence 
of a pre-existing GERD and hiatal hernia prior to his third 
period of service.  The questions remain whether the 
Veteran's present upper gastrointestinal disorders first 
manifested during the Veteran's first period of service, or 
whether the pre-existing GERD and/or hiatal hernia were 
permanently aggravated by the Veteran's third period of 
service.  The medical evidence in the claims file does not 
address either of these questions.  The Board is obligated 
by law to ensure that the RO complies with its directives.  
Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran also seeks service connection for joint pain to 
include as due to an undiagnosed illness.  As mentioned in 
the introduction, the Veteran is presently service connected 
for right knee arthritis; a left knee disorder was denied by 
the Board in August 2010; and it was previously determined 
by the Board that a bilateral hip disability was not on 
appeal.  Therefore these parts of the body with joint pain 
will not be addressed herein.  In the previous remand 
request, the Board indicated that a medical opinion should 
address whether the Veteran's muscle and joint pain could be 
attributed to a known clinical diagnosis, and if so, whether 
it was at least as likely as not that the diagnosed 
disabilities were related to service.  An examination and 
opinion was subsequently provided in October 2012.  The 
examiner diagnosed arthritis involving the shoulders, hands, 
and cervical spine.  However, the examiner determined that 
it could not be resolved without resort to speculation 
whether any of these diagnoses (particularly the arthritis 
of the multiple joints) was related to military service, as 
there was no evidence of injury or fracture of these joints 
in service.  
 
The service treatment records show a left elbow injury in 
May 1988 and a sprained right ankle in January 1989 during 
the first period of service.  The Veteran also had 
complaints of general body aches in July 1990.  During the 
last period of service the Veteran complained in March 2003 
that he had strained his neck and back.  An April 2003 
treatment record notes complaints of chronic neck pain for 
13 years with recent exacerbation.  The diagnosis was 
multilevel spinal segmental dysfunction with myofibrosis; 
secondary to postural distortions; obesity; probable 
myofascial pain syndrome; and potential for secondary gain 
complications.  In May 2003, the Veteran complained of neck 
pain and a swollen finger and was assessed as having 
myofibrosis.  A June 2003 private treatment record shows 
complaints of right shoulder and hand pain with a swollen 
hand.  The assessment was impingement and degenerative joint 
disease.  A July 2003 treatment record notes osteoarthritis 
of the bilateral shoulders with some mild secondary 
impingement.  X-ray examination of the left shoulder noted 
probable old sprain with degenerative osteoarthritis.  The 
Veteran also complained of neck pain and bilateral shoulder 
pain in October 2003 and again in March 2004, one month 
after his discharge from the last period of service.  The 
March 2004 treatment record notes that the Veteran stated 
that while mobilized on February 6, 2003 to Fort Benning, GA 
on November 4, 2003, he went to sick call complaining of 
neck and left elbow pain due to a fall that happened at his 
living quarters.  A separate March 2004 treatment record 
notes that he had complaints of right hand swelling and 
right shoulder pain and was assessed as having arthritis of 
the right hand and shoulder.  An April 2004 letter from the 
Veteran's private physician also seems to suggest a 
somatization disorder related to the Veteran's complaints of 
multiple joint pain related to his (service-connected) PTSD.

None of these findings are addressed by the opinion provided 
in October 2012, rendering the opinion inadequate.  The 
medical evidence also shows that the Veteran had a diagnosis 
of mild osteoarthritis of the left shoulder diagnosed in 
December 2002 (which is in between his second and third 
periods of service); thus this disability clearly and 
unmistakably pre-existed service.  However, the question 
remains whether there is clear and unmistakable evidence 
that the pre-existing osteoarthritis of the left shoulder 
was not aggravated by military service.  Regarding the right 
shoulder and other joints, a July 2002 treatment record 
notes complaints of right shoulder pain.  The previous 
December 2002 treatment record also notes that the Veteran 
had complaints of pain and achiness of the joints all over 
his body for about two months with no specific diagnosis.  
He complained that in the morning his hands were swollen and 
stiff, which had been happening for about four months.  He 
also stated that he could not raise his shoulders because 
they were painful.  The assessment was arthralgia without 
inflammatory arthritis; myalgia without inflammatory 
myopathy; and fibromyalgia.  These findings suggest a pre-
existing muscle and joint disability prior to the Veteran's 
last period of service.  Therefore these findings need to be 
addressed in any etiology opinion regarding the claim for 
multiple joint and muscle pain, as well.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment 
records pertaining to the stomach and 
joints from the VAMC in Montgomery, 
Alabama dated from March 2013.  If efforts 
to obtain these records are unsuccessful 
notify the Veteran in accordance with 38 
C.F.R. § 3.159(e) and indicate what 
further steps VA will make concerning his 
claim.

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
file must be made available to, and 
reviewed by, the examiner.  All 
appropriate testing should be conducted.

The examiner should perform a thorough 
orthopedic evaluation and determine what 
disabilities the Veteran presently has in 
his cervical spine, shoulders, hands, and 
any other pertinent joint involving pain, 
i.e., osteoarthritis, etc.  

The examiner must provide an opinion as to 
the following:

A)  Whether there is clear and 
unmistakable evidence (i.e. undebatable 
evidence) that the Veteran had a pre-
existing disability involving the multiple 
joints, including the cervical spine, 
shoulders, and hands prior to his service 
from January 1987 to July 1990, November 
1990 to June 1991, and February 2003 to 
February 2004.  If it is determined that 
such evidence exists, the examiner must 
identify the evidence and explain why it 
is supportive in finding that it is 
undebatable that the Veteran entered 
service with a pre-existing disability 
involving the multiple joints, including 
the cervical spine, shoulders, and hands.

B)  If question "A" is answered in the 
affirmative for any period of service, the 
examiner must go on to state whether there 
is clear and unmistakable evidence (i.e. 
undebatable evidence) that the Veteran's 
pre-existing disability involving the 
multiple joints, including the cervical 
spine, shoulders, and hands was not 
aggravated by service.

C)  If question "B" is answered in the 
affirmative for any period of service, 
then the examiner must state whether it is 
at least as likely as not (a probability 
of 50 percent or greater) that a pre-
existing disability involving the multiple 
joints, including the cervical spine, 
shoulders, and hands was aggravated beyond 
the natural progress of the disability.  
The disability which is attributed to 
aggravation must be identified.

D)  For each period of service in which it 
is determined that the Veteran did not 
enter service with a pre-existing left 
ankle disability, the examiner must 
address whether it is at least as likely 
as not (a probability of 50 percent or 
greater) that any current disorder of the 
multiple joints (including hands, 
shoulders, and cervical spine) had its 
clinical onset during active service or is 
related to any in-service disease, event, 
or injury.

(E)  The examiner also must address 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
any current disorder of the multiple 
joints (including hands, shoulders, and 
cervical spine) was caused by his PTSD.

(F)  The examiner must address whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
disorder of the multiple joints (including 
hands, shoulders, and cervical spine) was 
aggravated (meaning chronically worsened) 
by his PTSD.   If so, please state, to the 
extent possible, the baseline level of 
severity of the hands, shoulders, and/or 
cervical spine disability before the onset 
of aggravation.   

In making these assessments the examiner 
should specifically consider the 
following:

*	Left elbow injury in May 1988 and a 
sprained right ankle in January 1989 
during the first period of service.  
*	Complaints of general body aches in 
July 1990. 
*	 During the last period of service 
the Veteran complained in March 2003 
that he had strained his neck and 
back.  
*	An April 2003 treatment record notes 
complaints of chronic neck pain for 
13 years with recent exacerbation.  
The diagnosis was multilevel spinal 
segmental dysfunction with 
myofibrosis; secondary to postural 
distortions; obesity; probable 
myofascial pain syndrome; and 
potential for secondary gain 
complications.  
*	In May 2003, the Veteran complained 
of neck pain and a swollen finger and 
was assessed as having myofibrosis.  
*	A June 2003 private treatment record 
shows complaints of right shoulder 
and hand pain with a swollen hand.  
The assessment was impingement and 
degenerative joint disease.  
*	A July 2003 treatment record notes 
osteoarthritis of the bilateral 
shoulders with some mild secondary 
impingement.  X-ray examination of 
the left shoulder noted probable old 
sprain with degenerative 
osteoarthritis.  
*	The Veteran also complained of neck 
pain and bilateral shoulder pain in 
October 2003 and again in March 2004, 
one month after his discharge from 
the last period of service.  The 
March 2004 treatment record notes 
that the Veteran stated that while 
mobilized on February 6, 2003 to Fort 
Benning, GA on November 4, 2003, he 
went to sick call complaining of neck 
and left elbow pain due to a fall 
that happened at his living quarters.  
*	A separate March 2004 treatment 
record notes that he had complaints 
of right hand swelling and right 
shoulder pain and was assessed as 
having arthritis of the right hand 
and shoulder.  
*	An April 2004 letter from the 
Veteran's private physician also 
seems to suggest a somatization 
disorder related to the Veteran's 
complaints of multiple joint pain 
related to his (service-connected) 
PTSD.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If the 
examiner is unable to answer any question 
without a resort to speculation, then he 
or she should so indicate and provide a 
rationale for why an answer could not be 
provided. 

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner for corrective action.

4.  Finally, readjudicate the claim on 
appeal.  If the benefit remains denied, 
issue the Veteran and his representative a 
Supplemental Statement of the Case and 
allow for a reasonable period to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


